 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JOSE AVALOS,                   ) Case No. CV 17-7948-ODW (JPR)
11                                  )
                     Petitioner,    )
12                                  )          J U D G M E N T
                v.                  )
13                                  )
     STU SHERMAN, Warden, et        )
14   al.,                           )
                                    )
15                   Respondents.   )
16
17       Pursuant to the Order Accepting Findings and Recommendations

18 of U.S. Magistrate Judge,
19       IT IS HEREBY ADJUDGED that this action is dismissed without

20 prejudice.
21
22
23 DATED: October 24, 2018
                                      OTIS D. WRIGHT, II
24                                  U.S. DISTRICT JUDGE

25
26
27
28
